Case 1:20-cv-05148-KAM-RML Document 19 Filed 12/04/20 Page 1 of 3 PageID #: 140




                       UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NEW YORK (BROOKLYN)
 ______________________________________________________________________________

 MONIKA MAGDI MIKHAIL,                                 CASE NO. 1:20-cv-05148-KAM-RML
          Plaintiff,                                    ECF Case

        vs.

 EXPERIAN INFORMATION                                  JOINT STIPULATION AS TO
 SOLUTIONS, INC.; GENESIS                              PLAINTIFF’S AMENDED
 FS CARD SERVICES, INC.;                               COMPLAINT
 and TRANS UNION LLC;
            Defendants.


        Plaintiff Monika Magdi Mikhail (“Plaintiff”), by counsel, and Defendant Trans Union,

 LLC (“Trans Union”), by counsel, hereby stipulate and agree as follows:

        1.       On October 26, 2020, Plaintiff filed a Complaint in this matter [Doc. No. 1] (the

 “Complaint”).

        2.       On November 18, 2020, Trans Union filed its Answer To Plaintiff’s Complaint And

 Affirmative And Additional Defenses [Doc. No. 14].

        3.       On November 10, 2020, Plaintiff filed a Letter Motion to Correct Caption and

 Substitute Defendant Genesis FS Card Services, Inc. for Defendant Genesis Credit Management,

 LLC [Doc. 13], which the Court granted on November 30, 2020.

        4.       On that same day, Plaintiff filed an Amended Complaint [Doc. No. 17] (the

 “Amended Complaint”) that contains no new allegations directed toward Trans Union.

        5.       As the Amended Complaint contains no new allegations against Trans Union,

 Trans Union’s Answer To Plaintiff’s Complaint And Affirmative And Additional Defenses [Doc.

 No. 14] shall be deemed its response to Plaintiff’s Amended Complaint, and any new allegations




                                             Page 1 of 3
Case 1:20-cv-05148-KAM-RML Document 19 Filed 12/04/20 Page 2 of 3 PageID #: 141




 in the Amended Complaint that could be read as being directed against Trans Union shall be

 deemed denied.



 Date: December 4, 2020                             Respectfully submitted,



                                                    /s/ Camille R. Nicodemus
                                                    Camille R. Nicodemus, Esq. (NY# 2807451)
                                                    Schuckit & Associates, P.C.
                                                    4545 Northwestern Drive
                                                    Zionsville, IN 46077
                                                    Telephone: (317) 363-2400
                                                    Fax: (317) 363-2257
                                                    E-Mail: cnicodemus@schuckitlaw.com

                                                    Counsel for Defendant Trans Union, LLC



 Date: December 3, 2020                             /s/ Brett D. Sherman (with consent)
                                                     Adam G. Singer, Esq. (AS7294)
                                                     Brett D. Sherman, Esq. (BS5688)
                                                     Law Office of Adam G. Singer, PLLC
                                                     One Grant Central Place
                                                     60 East 42nd Street, Suite 4600
                                                     New York, NY 10165
                                                     Telephone: (212) 842-2428
                                                     Email: asinger@adamsingerlaw.com
                                                            brett.sherman@adamsingerlaw.com

                                                        Counsel for Plaintiff Monika Magdi Mikhail




                                          Page 2 of 3
Case 1:20-cv-05148-KAM-RML Document 19 Filed 12/04/20 Page 3 of 3 PageID #: 142




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a copy of the foregoing has been filed electronically

 on the 4th day of December, 2020. Notice of this filing will be sent to the following parties by

 operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

 electronic filing.

  Brett Sherman, Esq.                                 Adam G. Singer, Esq.
  brett.sherman@adamsingerlaw.com                     asinger@adamsingerlaw.com
  Ashley D. Burman, Esq.
  aburman@jonesday.com

          The undersigned further certifies that a true copy of the foregoing was served on the

 following parties via First Class, U.S. Mail, postage prepaid, on the 4th day of December, 2020,

 properly addressed as follows:

  None.



                                                         /s/ Camille R. Nicodemus
                                                         Camille R. Nicodemus, Esq. (NY# 2807451)
                                                         Schuckit & Associates, P.C.
                                                         4545 Northwestern Drive
                                                         Zionsville, IN 46077
                                                         Telephone: (317) 363-2400
                                                         Fax: (317) 363-2257
                                                         E-Mail: cnicodemus@schuckitlaw.com

                                                         Counsel for Defendant Trans Union, LLC




                                               Page 3 of 3
